Case 20-70269-grs        Doc 25    Filed 10/26/20 Entered 10/26/20 16:15:43          Desc Main
                                   Document      Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                  PIKEVILLE DIVISION

IN RE:

ETHAN LUCAS ADAMS                                           CASE NO: 20-70269

DEBTOR(S)                                                   CHAPTER 13


                                      ORDER TO MODIFY


         The above-styled cause having come before the court pursuant to notice on the Motion to

Modify Confirmed Plan filed by the Debtor, and the Court having reviewed the record, and being

otherwise sufficiently advised:

         IT IS HEREBY ORDERED AS FOLLOWS:

   1. The Motion of the Debtor is hereby GRANTED;

   2. The Debtors bankruptcy payments for the months of September, October and November

         2020 are hereby waived;

   3. The Debtors new bankruptcy payment will remain the same for the remainder of the

         bankruptcy;

   4. The next bankruptcy payment will be due December 26, 2020;

   5. The Debtors shall be deemed current as of December 25, 2020.




 COPIES TO:
       Case 20-70269-grs          Doc 25        Filed 10/26/20 Entered 10/26/20 16:15:43                          Desc Main
                                                Document      Page 2 of 2


                  Hon. Beverly Burden

                  Hon. James P. Bowling


                  And all creditors


                  Pursuant to Local Rule 9022-1(c), James P. Bowling, shall cause a copy of this order to be
                  served on each of the parties designated to receive this order pursuant to Local Rule 9022-
                  1(a) and shall file with the court a certificate of service of the order upon such parties within
                  10 days hereof.




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                   Signed By:
                                                                   Gregory R. Schaaf
                                                                   Bankruptcy Judge
                                                                   Dated: Monday, October 26, 2020
                                                                   (grs)
